DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-4, 7-14, and 17-20 have been examined and rejected. This Office action is responsive to the amendment filed on May 2, 2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 8, 11-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uhll (U.S. Patent No. 11,153,259) in view of Choi et al (U.S. Patent No. 11,226,716).

Claims 1-3, 8 (Method)
Claims 11-13, 18 (System)
Claim 20 (Storage Medium)
4-1.	Regarding claims 1, 11, and 20, Uhll teaches the claim comprising: receiving, from a client device, a request to generate a message, the request comprising a user identifier that corresponds with a recipient of the message, by disclosing displaying an interface with which a user may create a message [column 9, lines 32-36] addressed to a recipient [column 10, lines 29-31].
Although Uhll discloses logging in to a user’s account [column 6, lines 44-55; column 7, lines 30-36], displaying template options that a user may select [column 12, lines 51-62; column 13, lines 55-61; figure 13] and customize [column 12, lines 62-65] by selecting an image from a user’s visual library [column 14, lines 7-13; figure 14] to add to the template [column 14, lines 39-45], and previewing the created message [column 19, lines 21-29], Uhll does not expressly teach curating a collection of media content at the client device based on the request, the media content including at least a first media content; accessing user profile data associated with the recipient and a user profile associated with the client device; generating a preview of the first media content based on the user profile data associated with the recipient and the user profile associated with the client device; and presenting the preview of the first media content at the client device.
Choi discloses providing a user interface for creating a Shoutout [column 55, lines 5-7; column 58, lines 29-34; figure 33A]. A first user enters a name associated with a second user account [column 55, lines 7-23; column 58, lines 38-49; figure 33B] for which the Shoutout will be shared and distributed [column 57, lines 66-67; column 58, lines 7-9]. Different aspects of the Shoutout may be customized by the user including adding a salutation [column 55, lines 24-37]. A shared content module determines shared content between the first user account associated with the first user and a second user account associated with the second user [column 55, line 66 to column 56, line 12]. The shared content may be content that includes the second user and may also include the first user [column 56, lines 19-24]. The first user may select an item of shared content and a preview of how the shared content will look once the Shoutout is distributed to other users is provided [column 57, lines 29-48; column 58, line 63 to column 59, line 2; figure 33C]. This would allow a user to more easily find relevant content when sending a message to a recipient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine shared content between a first user account and a second user account associated with a recipient of a message based on a request to generate a message comprising an identifier of the second user account, and provide a preview of the message based on the shared content, as taught by Choi. This would allow a user to more easily find relevant content when sending a message to a recipient.  

4-2.	Regarding claims 2 and 12, Uhll-Choi teach all the limitations of claims 1 and 11 respectively, wherein the user profile data includes an image, by disclosing that the user’s visual library may include visuals previously uploaded and/or created and stored by the user [Uhll, column 14, lines 13-19; Choi, figures 34A-B].

4-3.	Regarding claims 3 and 13, Uhll-Choi teach all the limitations of claims 1 and 11 respectively, wherein the generating the preview of the first media content includes: presenting a request within the graphical user interface at the client device, by disclosing presenting a an add visual submenu that includes a record icon [Uhll, column 14, lines 46-52].
Uhll-Choi teach receiving a selection of the request, by disclosing that the user may select the record icon to cause a recording stage to be displayed [Uhll, column 14, lines 61-64].
Uhll-Choi teach activating a camera associated with the client device; causing the camera to capture an image to be allocated to the user profile data of the user profile associated with the client device, by disclosing that the user may select to record photo or video, then click a record icon to record the photo or video and save it to the user’s visual library [Uhll, column 15, lines 3-7].
Uhll-Choi teach generating the preview of the first media content based on the image, by disclosing that once the new photo or video is recorded, the user may save it to the use’s visual library [Uhll, column 15, lines 5-7] and add it to the message [Uhll, column 14, lines 61-62]. The user may preview the message including any revisions [Uhll, column 19, lines 21-29, 45-47].

4-4.	Regarding claims 8 and 18, Uhll-Choi teach all the limitations of claims 1 and 11 respectively, wherein the first media content includes a media template that comprises a set of graphical elements that include a customizable region, and wherein the generating the preview of the first media content includes: applying the user profile data to the customizable region of the set of graphical elements, by disclosing the user may edit the selected template [Uhll, column 19, lines 41-45; Choi, column 58, lines 33-34] and access a visual library containing thumbnail images available for the user to add to the template [Uhll, column 14, lines 7-13; figure 14; Choi, column 57, lines 13-34]. The user’s visual library may include visuals previously uploaded and/or created and stored by the user [Uhll, column 14, lines 13-19].

5.	Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Uhll (U.S. Patent No. 11,153,259), in view of Choi et al (U.S. Patent No. 11,226,716), and further in view of Hall et al (Pub. No. US 2018/0262514).

5-1.	Regarding claims 4 and 14, Uhll-Choi teach all the limitations of claims 1 and 11 respectively. Uhll-Choi do not expressly teach wherein the method further comprises: accessing the user profile associated with the client device; identifying a user preference that includes an opt-in among the user profile data; and generating the preview of the first media content based on the user profile data in response to the identifying the opt-in. Hall discloses allowing users to opt-in to data sharing arrangements as part of data privacy agreements in exchange for access to certain features of an application [paragraphs 2, 9]. This would allow the user to control privacy of certain information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the user to opt-in to certain application features, as taught by Hall. This would allow the user to control privacy of certain information.

5-2.	Regarding claims 7 and 17, Uhll-Choi teach all the limitations of claims 1 and 11 respectively. Uhll-Choi do not expressly teach wherein the generating the preview of the first media content based on the user profile data further comprises: identifying an opt-in associated with the recipient of the message; and generating the preview of the first media content based on the user profile data in response to the identifying the opt-in. Hall discloses allowing users to opt-in to data sharing arrangements as part of data privacy agreements in exchange for access to certain features of an application [paragraphs 2, 9]. This would allow a user to control privacy of certain information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the user to opt-in to certain application features, as taught by Hall. This would allow the user to control privacy of certain information.

6.	Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Uhll (U.S. Patent No. 11,153,259), in view of Choi et al (U.S. Patent No. 11,226,716), and further in view of Gao et al (U.S. Patent No. 9,967,467).

6-1.	Regarding claims 9 and 19, Uhll-Choi teach all the limitations of claims 1 and 11 respectively. Uhll-Choi do not expressly teach wherein the accessing the collection of media content at the client device includes: determining a contextual condition at the client device; and accessing a subset of the collection of media content based on the contextual condition, the subset of the collection of media content including the first media content. Gao discloses an image repository comprising a plurality of images tagged with digital identifiers [column 10, lines 15-32, 45-50] where an image from the repository may be used to populate an application interface [column 10, lines 33-34] based on the display context of the application interface [column 10, lines 50-64], the image identifier corresponding to the display context [column 10, line 64 to column 11, line 2], or a user feature [column 11, lines 3-24]. Accessing a subset of images based on a contextual condition would help in the selection of appropriate media. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to access a subset of the media of Uhll-Choi based on a context condition, as taught by Gao. This would help in the selection of appropriate media.

6-2.	Regarding claim 10, Uhll-Choi-Gao teach all the limitations of claim 9, wherein the contextual condition includes one or more of temporal data and location data, by disclosing that digital identifiers provide information relating to when/where the image was captured [Gao, column 10, lines 15-18].

Response to Arguments
7.	The Examiner acknowledges the Applicant’s amendments to claims 1, 7, 11, 17, and 20 and the cancellation of claims 5-6 and 15-16.
	Regarding independent claim 1, Applicant alleges that Uhll (U.S. Patent No. 11,153,259) does not teach or suggest “receiving, from a client device, a request to generate a message, the request comprising a user identifier that corresponds with a recipient of the message,” “curating a collection of media content at the client device based on the request, the media content including at least a first media content,” “accessing user profile data associated with the recipient and a user profile associated with the client device,” “generating a preview of the first media content based on the user profile data associated with the recipient and the user profile associated with the client device,” and “presenting the preview of the first media content at the client device” as has been amended to the claim, because Uhll does not provide that the system may first curate a collection of media content based on a request to generate a message, let alone that the system may generate previews of media content from among the collection of media content based on user profile data associated with a user of a client device and user profile data associated with a recipient of the message. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Uhll (U.S. Patent No. 11,153,259) in view of Choi et al (U.S. Patent No. 11,226,716). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Similar arguments have been presented for independent claims 11 and 20 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-4, 7-10, 12-14, and 17-19 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 11. However, as discussed above, Uhll in view of Choi are considered to teach claims 1 and 11, and consequently, claims 2-4, 7-10, 12-14, and 17-19 are rejected.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178